IN THE SUPREME COURT OF THE STATE OF DELAWARE

HENRY E. WILD, III,1                           §
                                               §
         Respondent Below,                     §    No. 205, 2020
         Appellant,                            §
                                               §    Court Below: Family Court
         v.                                    §    of the State of Delaware
                                               §
TONI L. WILD,                                  §    File No. CK19-01732
                                               §    Petition No. 19-12050
         Petitioner Below,                     §
         Appellee.                             §

                                 Submitted: October 6, 2020
                                 Decided: October 15, 2020

                                       ORDER

         On September 16, 2020, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant to show cause why his appeal should not be

dismissed for his failure to file his opening brief and appendix. On September 23,

2020, the Court received the certified mail receipt indicating that the notice to show

cause had been delivered. A timely response to the notice to show cause would have

been due on or before October 5, 2020. The appellant has not responded to the notice

to show cause, nor has he filed an opening brief. Dismissal of the appeal is therefore

deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                      2